Citation Nr: 0103404	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  98-03 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative or 
rheumatoid arthritis.

2.  Entitlement to an increased evaluation for tinea 
versicolor, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
residuals of stress fracture, left tibia.

4.  Entitlement to an increased (compensable) evaluation for 
fracture of the coccyx.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from April 1972 to October 
1972 and from November 1973 to April 1975.  This appeal comes 
before the Board of Veterans' Appeals (Board) from a 
September 1997 rating decision in which the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio 
denied service connection for degenerative or rheumatoid 
arthritis, denied entitlement to an evaluation in excess of 
10 percent for tinea versicolor, and denied entitlement to 
compensable evaluations for a fracture, coccyx, and for a 
stress fracture, left tibia.  In October 1997, the veteran 
disagreed with those determinations.  In that same month, a 
statement of the case was prepared and issued.  The veteran 
submitted a timely substantive appeal in March 1998.

During the pendency of this appeal, the RO denied entitlement 
to service connection for PTSD and for drug and alcohol 
abuse, and granted non-service-connected pension.  The record 
does not reflect that the veteran has submitted a substantive 
appeal as to any of those determinations, and no issue 
regarding any of those determinations is before the Board for 
appellate review at this time. 

In his March 1998 substantive appeal, the veteran requested a 
personal hearing before the RO, but the veteran withdrew that 
hearing request in April 1999.  The Board may proceed with 
appellate review on the merits. 

The veteran's claim of entitlement to service connection for 
degenerative or rheumatoid arthritis is addressed in the 
REMAND appended to this decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for appellate review of 
the determinations addressed in this decision has been 
obtained.

2.  The veteran's service-connected tinea versicolor is 
manifested by flaking and erythema of the skin of the upper 
thorax, upper arms, and a small area of the scalp, and by 
increased symptoms, including splotching and itching, on 
exposure to the sun or to heat, but is not manifested by 
exfoliation, exudation, or itching of an exposed surface or 
extensive area.  

3.  The veteran's service-connected residuals of a stress 
fracture of the left tibia are manifested by subjective 
complaints of pain, and are not manifested by objective 
findings of any abnormality.

4.  The veteran's service-connected fracture of the coccyx is 
manifested by objective findings of tenderness on palpation 
and by subjective complaints of pain at rest, exacerbated by 
flexion and extension and by sitting.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for tinea versicolor are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.118, Diagnostic Code 
7806 (2000).

2.  The criteria for an increased (compensable) evaluation 
for a stress fracture, left tibia, are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5262 (2000).

3.  The criteria for a compensable evaluation of 10 percent 
for the residuals of a fracture of the coccyx, but no higher 
evaluation, are met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5298, 5299 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to an evaluation in 
excess of 10 percent for tinea versicolor, and that he is 
entitled to compensable evaluations for the service-connected 
residuals of a fracture of the coccyx and stress fracture of 
the left tibia.  He contends that the evaluations currently 
assigned do not adequately reflect the severity of disability 
due to the service-connected conditions during the relevant 
time periods. 

The Board notes that the veteran has been afforded VA 
examinations in 1998 and 2000, and is satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist, including under the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).    

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. 4.7. 

1.  Claim for an increased evaluation for tinea versicolor

The veteran's service medical records reflect that he was 
diagnosed as having tinea versicolor in service.  By a rating 
decision issued in May 1976, the RO granted service 
connection for tinea versicolor, and evaluated that 
disability as 10 percent disabling.  That evaluation remained 
in effect, unchanged, when the veteran, in February 1997, 
submitted a claim that his service connected skin disability 
was worse.  

Private clinical records dated in November 1991 through July 
1995 disclose no evidence of treatment for tinea versicolor.  
VA treatment records dated in February 1996 disclose that the 
veteran sought treatment for of tinea versicolor, and 
reported prior treatment, including use of Selsun.  The 
veteran had pruritus and skin lesions, with multiple 
erythematous, scaly patches on the trunk.  Medications were 
prescribed.

The report of VA examination conducted in May 1998 discloses 
that the veteran began treatment for tinea versicolor in 
1972.  He reported partial control using prescribed lotions, 
and reported increased splotching when he perspires and when 
he gets upset, limited to the upper torso.  Examination of 
the skin disclosed no lesions on the lumbar spine area, no 
lesions on the extensor surfaces of the elbows or knees and 
no lesions on the chest, thorax or abdomen.  There was 
minimal crusting in the hairline at the base of the skull.  
There was evidence of pigmentary changes in the groin 
bilaterally, consistent with prior episodes of tinea cruris.  
The examiner concluded that the veteran had tinea versicolor, 
by history, not currently active.

On VA examination conducted in January 2000, the veteran 
reported that his skin condition continued to be active, with 
increased symptoms on exposure to the sun, including 
splotches, redness, itching, and burning.  There was evidence 
of some scaling and flakiness in the scalp overlying the 
occiput, but there was no active fissuring or drainage.  
There was mild erythema and flaking on the skin of the upper 
thorax and upper arms, consistent with tinea versicolor.
 
The veteran's tinea versicolor has been assigned a 10 percent 
evaluation, by analogy to eczema, under 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  Rating by analogy is allowed under 38 
C.F.R. § 4.20.  A noncompensable evaluation under Diagnostic 
Code (DC) 7806 is warranted with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  A 10 percent evaluation is warranted with the presence 
of exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent evaluation is 
warranted with constant exudation or itching, extensive 
lesions, or marked disfigurement.  A higher evaluation is 
warranted with even more severe symptomatology.  38 C.F.R. § 
4.118, Diagnostic Code 7806.

The veteran has some exfoliation, described as mild, in 
limited areas.  Most of the affected area, the upper thorax, 
is an area generally covered by clothing.  The affected area 
of the scalp is small, and is at the hairline, so it may be 
covered by hair.  Since the affected areas on the upper arms 
does not include the elbows, this affected area is covered by 
clothing except when the veteran wears a sleeveless shirt or 
swim trunks.  There is no evidence that the veteran has any 
exudation from any affected area.  The veteran has reported 
itching, but the evidence establishes that there are periods 
of exacerbation and remission, and establishes that the 
itching is not constant. 

The Board has considered whether an evaluation in excess of 
10 percent is available for the veteran's tinea versicolor 
under any other diagnostic code.  However, an evaluation in 
excess of 10 percent is not available under any of the 
criteria for evaluating scars except for disfiguring scars of 
the face, head, or neck, burn scars, or as noted above, for 
eczema with constant itching or exudation, extensive lesions, 
or marked disfigurement.  The medical evidence establishes 
that the veteran does not meet any of these criteria.  

While the veteran has reported on-going discomfort, the 
current 10 percent evaluation in fact contemplates the 
presence of itching and exudation.  Since the veteran does 
not meet any of the three criteria for a 30 percent 
evaluation (constant itching or exudation, extensive lesions, 
or marked disfigurement), the preponderance of the evidence 
is against an evaluation in excess of the currently assigned 
10 percent. 

2.  Claim for a compensable evaluation for residuals of 
stress fracture, left tibia

By a rating decision issued in May 1976, the RO granted 
service connection for stress fracture, left tibia, incurred 
and diagnosed during service, and evaluated that disability 
as noncompensable.  That evaluation remained in effect, 
unchanged, when the veteran, in February 1997, submitted a 
claim that the residuals of his service-connected stress 
fracture, left tibia disability were worse.

Private clinical records dated in November 1991 through July 
1995disclose no evidence of treatment for residuals of a 
stress fracture, left tibia.  November 1995 VA radiologic 
examination of the right and left tibia and fibula disclose 
no areas of periosteal reaction or disruption of the cortical 
margins and were interpreted as showing a normal tibia and 
fibula bilaterally.

On VA examination conducted in May 1998, the veteran provided 
a history of bilateral anterior tibial pain in service.  He 
denied any history of osteomyelitis, surgery, weakness, 
swelling, or drainage.  He also denied any instability or 
giving way of the knee or ankle.  He denied use of braces, 
corrective shoes, crutches, or any other assistance device.  
He reported intermittent swelling, but no fever, synovitis, 
or bursitis.  On examination, there was no palpable defect 
across either tibia.  There was no tenderness on palpation of 
either tibia, no peripheral edema, and no muscle herniation.  
There was no leg length difference and no constitutional sign 
of bone disease.  The examiner concluded that the veteran was 
status post stress fracture of the left tibia with a normal 
examination currently.

At the time of VA examination conducted in January 2000, the 
veteran reported continued pretibial pain which had not 
substantially changed in character or duration.  He reported 
that left tibial pain was present at rest as well as on use, 
and increased with walking and standing.  There was 
tenderness on palpation of the tibial spine bilaterally, in 
both the right leg and in the left leg.  The examiner 
concluded that the veteran was status post stress, left 
tibia.  

The veteran's disability due to a stress fracture of the left 
tibia is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5262.  That diagnostic code provides criteria for evaluation 
of disability due to impairment of the fibula and tibia.  A 
10 percent evaluation is warranted where there is malunion 
resulting in slight knee or ankle disability and a 20 percent 
evaluation is warranted with moderate knee or ankle 
disability.  A maximum 30 percent evaluation applies if the 
veteran has marked knee or ankle disability.  38 C.F.R. 
§ 4.71a, DC 5262.

Although the service medical records reflect that a stress 
fracture of the left tibia during his first period of 
service, the evidence establishes that the fracture resolved 
prior to his second period of service, as the veteran did not 
seek treatment for a left tibial stress fracture during the 
second period of service, and periodic examination in April 
1974 and separation examination in 1975 do not include any 
notation of a history of stress fracture, or complaints, 
diagnosis, or findings of residuals of a stress fracture.  No 
objective findings of any residual have been noted on any 
post-service VA or private physical or radiologic 
examination, although the veteran continues to report 
subjective complaints of pain.   

There is no evidence of any residual fracture or malunion of 
the tibia, nor is there at least slight knee or ankle 
disability.  There is no objective evidence that the left 
tibial stress fracture has resulted in any disability.  
Although the veteran reported pain on palpation of the left 
tibial spine on VA examination conducted in January 2000, 
that pain was bilateral, affecting the right tibial spine 
also.  The examiner did not attribute the bilateral tibial 
spine pain to the left tibial stress fracture diagnosed in 
service.  In contrast to the January 2000 examination, at the 
prior VA examination conducted in 1998, the veteran did not 
complain of pain on examination of either tibia.  The Board 
finds that, in the absence of any objective finding of 
residuals of a left tibial stress fracture, and in the 
absence of any left tibial pain from 1973 to 1998, the 
preponderance of the evidence is against a compensable 
evaluation.  The Board is unable to find any other applicable 
diagnostic code which might warrant a compensable evaluation.  

3.  Claim for a compensable evaluation for residuals, 
fractured coccyx

By a rating decision issued in May 1976, the RO granted 
service connection for residuals, fractured coccyx, and 
evaluated that disability as noncompensable.  That evaluation 
remained in effect, unchanged, when the veteran, in February 
1997, submitted a request that his service-connected 
residuals, fractured coccyx were worse.

Private clinical records dated in November 1991 through July 
1995 disclose no complaints of coccyx pain or evidence of 
treatment for the residuals of a fractured coccyx.  

On VA examination conducted in May 1998, the veteran reported 
persistent, intermittent pain over the tip of the coccyx, 
which began following a fall during boot camp.  He reported 
that the pain was worse with sitting, that the coccyx was 
occasionally tender to touch, and that he had some relief 
from Naprosyn.  On examination, he reported pain with flexion 
and extension of the lumbar spine.  Paraspinal muscle tone 
was normal, without evidence of guarding.  The tip of the 
coccyx was tender to touch.  There was no abnormal motion of 
the coccyx.  The examiner concluded that the veteran was 
status post history of coccyx fracture with residual 
tenderness.  The examiner concluded that there was tenderness 
over the coccyx.  He also opined that there was no other 
current symptomatology related to a 1975 fracture of the 
coccyx in service.  

On VA examination conducted in January 2000, the veteran 
reported continued coccygeal pain as well as increased pain 
with flexion and extension and with sitting.  Radiologic 
examination of the sacrum and coccyx conducted in July 1999 
were reported as normal. 

The veteran's service-connected fracture of the coccyx is 
currently evaluated by analogy under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5298 and 5299.  Under DC 5298, when there 
are no painful residuals following partial or complete 
removal of the coccyx, a noncompensable evaluation is 
warranted.  A 10 percent rating requires painful residuals.  
38 C.F.R. § 4.71a, Diagnostic Code 5298.  The Board notes 
that the veteran continued to complain of coccyx pain, and of 
back pain, during his second period of service.  The Board 
also notes that the veteran complained of coccygeal pain at 
both the 1998 and 2000 VA examinations.  Resolving any 
reasonable doubt in the veteran's favor, the Board finds that 
the evidence warrants a compensable, 10 percent evaluation.  
However, there is no evidence of displacement of the coccyx 
either on examination or on radiologic examination, and there 
is no other evidence to support an evaluation in excess of 10 
percent.  The evidence is not in equipoise to support a 
higher evaluation.
 
The Board has considered whether an evaluation in excess of 
10 percent is available under DC 5294, the diagnostic code 
provided for sacroiliac injury or weakness, or DC 5295, which 
provides the criteria for evaluation of lumbosacral strain.  
The criteria for evaluation of sacrum/coccyx injury, as for 
lumbosacral strain under Diagnostic Code 5295.  A 10 percent 
evaluation contemplates characteristic pain on motion.  The 
next higher evaluation under DC 5295 requires muscle spasm on 
extreme forward bending with loss of lateral spine motion.  
There is no evidence that the veteran has muscle spasms or 
any symptom other than pain, including the pain in motion 
contemplated in the 10 percent evaluation.  Thus, even if DC 
5294 or 5295 is applied, an evaluation in excess of 10 
percent is not warranted.  The Board has considered whether 
any other diagnostic code is applicable, but is unable to 
find any diagnostic code which would provide an evaluation in 
excess of 10 percent in the absence of any symptom other than 
pain.  As the Board has based the award of a 10 percent 
evaluation on the veteran's pain, a separate or increased 
evaluation under regulations pertinent to pain, 38 C.F.R. §§ 
4.40 and 4.45, is not applicable.  Since the Court has held 
that the Board must address referral for an extraschedular 
evaluation, under 38 C.F.R. § 3.321(b)(1), only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual, and the 
evidence in this case does not present any symptoms or 
factors not evaluated within the rating criteria, such 
referral is not required.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
tinea versicolor is denied.  

Entitlement to an increased (compensable) evaluation for 
residuals of stress fracture, left tibia, is tibia.

Entitlement to a compensable, 10 percent evaluation for a 
fracture of the coccyx is granted, subject to laws and 
regulations governing monetary awards.


REMAND

The RO denied the veteran's claim of entitlement to service 
connection for degenerative or rheumatoid arthritis on the 
basis that the claim was not well-grounded.  The Board notes 
that there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the requirement of a well-
grounded claim in order to receive VA assistance in the 
development of a claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), or filed before the date of 
enactment and not yet final as of that date. Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law therefore 
applies in this case, as there has been no final 
determination on appeal.  Given this newly-enacted statutory 
provision, the RO's determination that the veteran's claim is 
not well-grounded may no longer be applied, and the claim 
must be remanded for adjudication consistent with the newly-
revised statutory provisions.

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran for 
sufficient information to identify the 
dates and sources of VA and any non-VA 
medical care for rheumatoid or 
degenerative arthritis, especially any 
treatment proximate to service.  After 
securing any necessary release, the RO 
should assist the veteran in requesting 
copies of such records as contemplated 
under the VCAA.

2.  The veteran should be offered the 
opportunity to identify or obtain records 
of any employment medical examinations, 
insurance examinations, or the like 
relevant to the claimed disorder(s). 3.  
After the requested record development is 
completed under the VCAA to the extent 
possible, the veteran should be afforded 
VA examination as necessary to determine 
the nature and etiology of rheumatoid or 
degenerative arthritis, if present.  The 
claims folder must be provided to and 
reviewed by each examiner, and the 
examination report should indicate that 
such has been accomplished.  Based on 
examination findings, historical 
evidence, and medical principles, the 
examiner(s) should give a medical 
opinion, with full rationale, as to the 
onset and etiology of degenerative or 
rheumatoid arthritis, if present, 
including whether it is at least as 
likely as not (a 50 percent likelihood or 
greater) that degenerative or rheumatoid 
arthritis is etiologically related to the 
veteran's service.  The examiner should 
identify the earliest date of onset or 
diagnosis or each disorder, and should 
explain why it is medically likely or 
unlikely that the disorder is related to 
the veteran's service.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  If, after the above development is 
completed, any further development is 
required, to include medical examination 
or medical opinion, the required 
development should be conducted and the 
required evidence or opinion obtained.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

7.  After all necessary development has 
been conducted, the RO should 
readjudicate the claims on appeal.  If 
any claim remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) which includes a summary of the 
evidence actions to assist the veteran.  
Thereafter, the case should be returned 
to the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The veteran need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




